Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 has been amended to include the limitations of claim 6 which was deemed to have allowable subject matter in the prior Office Action.   These limitations are shown below:


wherein the fully arcuate perimeter of the access aperture deviates from the perimeters of the first and second intersecting ellipses in extended areas above tops and below bottoms of the perimeters of the first and second intersecting ellipses lo provide additional access aperture height.

	Independent claim 21 also recites the above limitations.  The Haines publication US 2015/0198232, is the closet prior art to claims 1 and 21.  The Haines publication in figure 4 discloses two circular ellipses that intersect each other (see unnumbered intersecting circular ellipses for receiving two circular bearings 16a, 19a). Haines does not disclose, including In figure 4, deviation of the access aperture from the perimeters of the first and second intersecting ellipses in extended areas above tops and below bottoms of the perimeters.  The two circular ellipses shown in figure 4 are circular except at their area of intersection.  At the top and bottoms of the two circular ellipses there is otherwise no deviation from their two circular shapes.
	In summary, Haines does not disclose these limitations recited in claims 1 and 21, and therefor does not anticipate claims 1 and 21 under 35 USC 102.  Nor does any of the prior art of record disclose or teach employing intersecting ellipses that  deviate from the perimeters of the 
	Claim 11 recites a frame on a traction power machine wherein the frame has an access aperture wherein:
the fully arcuate access aperture has a perimeter substantially defined in the generally planar frame panel by perimeters of first and second intersecting ellipses.
   
	The closest traction power machine prior art having an access aperture is the Chung publication US 2017/9982175 which discloses a circular ellipse shaped access aperture.  Chung does not disclose two intersecting ellipses as recited in claim 11.  Wilson, also closely related prior art,  discloses a vehicle having an oblong peanut shaped access aperture that is on a nonplanar curved fender and does not explicitly describe or definitively illustrate the peanut shaped aperture as comprising of two intersecting ellipses.   Neither the Chung nor Wilson power machine disclose a planar access hole shaped as two planar intersecting ellipses. 
In summary, neither Wilson nor Chung disclose the limitations recited in claim 11 therefor claim 11 is not anticipated under 35 USC 102.  Nor does any of the prior art of record disclose or teach employing a planar access hole shaped as two intersecting ellipses on a power machine frame and are therefore nonobvious under 35 USC 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Freeman et al. US Patent Application Publication No.  2020/0307717 is considered pertinent to applicant's disclosure as it discloses a vehicle access opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612